Opinion by
Mr. Chief Justice Sterbett,
One of the specifications of error is the refusal of the court to direct a verdict for defendant; the other is to part of the charge. The latter may be dismissed with the remark that, in charging as therein recited, the learned trial judge was fully warranted by the testimony. As to the former, it appears that material questions of fact, clearly for the consideration of the jury, were presented by the testimony, and hence submission of the same to the jury was not only proper but necessary. To have withdrawn the case from their consideration, as requested by defendant, would have been manifest error. The instructions, accompanying the submission of said questions, were quite as favorable to the company as it could reasonably ask. Nearly *402all of them were in the very language of its first six points for charge, each of which was affirmed without qualification.
While the questions of negligence and contributory negli-. gence were both involved in the issue, it was practically conceded that plaintiff’s injury was caused by the company’s negligence .in recklessly, running its car at a dangerously high rate of speed. This was so conclusively shown by the testimony adduced on behalf of tbe plaintiff that the jury could not have found otherwise without discrediting his witnesses. Moreover, the defendant virtually admitted the correctness of plaintiff’s contention in that regard b}r putting in evidence his “ statement ” in this case, particularly that part which reads as follows: “ Nevertheless the defendant company, its duty wholly disregarding, so carelessly and negligently operated its said cars that the plaintiff heretofore, to wit, on the 16th day of May, 1892, while driving his wagon with due and ordinary care and prudence across the tracks of said company on Federal street, to wit, at the corner of Federal and Isabella street in the city of Allegheny .... was run down by one of the cars of said defendant company running over the said defendant company’s west bound track on Federal street, which said car was being run at a rapid and reckless rate of speed, to wit, at the rate of twenty miles an hour. . . . That no notice was given of the approach of said car, the bell not being rung until said car was almost upon said plaintiff.” This, as stated by counsel, was “ for the purpose of showing that the plaintiff had full notice of the rapid rate of speed at which the car was run, and for the further purpose of showing that before the car reached him the gong was sounded.”
The right of defendant company to thus prove its own gross negligence for the purpose of showing the danger to which plaintiff exposed himself in attempting to cross over into Isabella street, etc., must be conceded; but, at the same time, plaintiff was clearly entitled to the benefit of the admitted or proved facts, so far as they have any bearing on the question of defendant’s negligence.
It is evident from what has been said that the only practically open questions in the case were those relating to the alleged contributory negligence of the plaintiff and the amount of damages to which he was entitled, if any. Both of these were questions of fact, exclusively for the consideration of the jury; and *403to them they were fairly submitted with full and adequate instructions, quite as favorable to the defendant company as it could ask. As to the question of contributory negligence, the instructions were in the very language of the defendant’s second to sixth points inclusive; and these points are so framed as to meet every phase of the testimony bearing on that question.
The verdict and judgment are so clearly in harmony with the law and the evidence that the defendant had no reason to be dissatisfied with any of the rulings of the court below. Further discussion of the case is unnecessary. The principles of law involved are so familiar that citation of authorities is not required.
Judgment affirmed.